Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 30 September 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  My dear General
                     
                     Camp before York September 30th 1781
                  
                  The letter that accompagnies this being relative to matters of public utility, I shall write also this confidential one where none but my private interests are concerned.
                  Owing to your partiality and friendship for me, I have during the Campaign acted the Most Agreable part—I commanded the Army in Virginia, I was opposed to Lord Cornwallis, and the troops you entrusted to me had the greatest share in the fatiguing movements that will end in the ruin of the ennemy in this quarter.
                  You was pleased to tell me, my dear General, that you took Gal Lincoln with you because you could not help it—I knew it had been the case, and I am too much used to the most delicate marks of your attachement not to be certain that had it been possible to take either Gal Howe or Gal McDougall you would not have liked to have me superseded in the Command of the American troops.
                  You remember, my dear General, that since I returned from France I never had any body betwen you and me—But now from being the Commander of the Army against Cornwallis I became one of Gal Lincoln’s officers who as of course the General leads the troops has nothing almost to say even in the Light Division.
                  Don’t think, my dear General, that I am any way disastisfied—I will chearfully serve any how where ever I am in General Washington’s Army—But as the command of the Right Wing in this siege is of the Highest importance to me—as it cannot have any similar effect upon Gal Lincoln’s reputation and Military prospects in Europe and the future course of his life, I am sure you will be so very kind to me as to adopt any plan consistent with propriety that may bring on an event so highly interesting to me that it can bear no comparaison.
                  Should some dragoons and infantry be thrown into Glocester County, or about West Point, could not Gal Lincoln have the general command of the North side of York River—it is a separate one—it will consist of upwards of 3000 men, exclusive of what will be added in regulars Militia or dragoons—no body can object to this arrangement, and you will greatly forward the interests of one who thinks himself intitled to the Name of your best friend.
                  When I propose it, my dear General, it is because I know your Heart is disposed to favor any arrangement that may be to my advantage—because the service you would render to me is immense—and because it cannot hurt any body’s pretensions or feelings.
                  I request, my dear General, this may be a secret betwen us, and at all events I will be persuaded you have done the best you could for your friend
                  
                     Lafayette
                  
               